DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 21-50 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not disclose or otherwise render obvious a method of assembling a fan drive gear system for a turbofan gas turbine engine comprising the steps of: inserting a sun gear through the central opening; moving the intermediate gears radially inwardly relative to the central axis to engage the sun gear; coupling a fan shaft to the carrier such that the fan shaft and intermediate gears are rotatable about the central axis, including attaching a torque frame to the carrier such that the torque frame interconnects the carrier and the fan shaft; wherein the torque frame includes a plurality of axially extending fingers received within slots defined by an axially forward one of the walls of the carrier, at locations circumferentially intermediate locations of the intermediate gears relative to the central axis; placing first and second ring gear halves of a ring on an outer periphery of the intermediate gears to engage the intermediate gears, including moving the first ring gear half such that the first ring gear half does not block radially inwardly extending apertures in the outer circumference of the carrier; moving pins into the apertures to lock the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLBY M HANSEN whose telephone number is (571)270-3572.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLBY M HANSEN/Primary Examiner, Art Unit 3655